Per Curiam.

On or about May 4, 1976, at approximately 9:40 p. m., several Cleveland police officers entered a Cleveland gasoline service station to execute a search warrant. The items to he searched for and seized were purportedly stolen C. B. radio units and any other contraband on the premises. Present upon the officers’ arrival was Charles L. Darrington, appellee herein.
Officer Robert T. Kingzett testified that as the officers exited their own autos they observed appellee and a second male watching them. Appellee and his companion hurriedly entered a Cadillac, whereupon appellee caused it to back up and strike another Cadillac parked at the gas pumps. A conversation ensued with an individual in the struck auto, who then drove away.
Kingzett testified that he wanted to identify appel-lee:
“We approached the car, identified ourselves as police officers, and asked what had happened, and the driver of the automobile says, ‘I backed up, struck the guy behind me.’ He says, ‘Everything’s all right, we don’t need a report.’
“I says, Well, do you have a driver’s license so you can identify yourself?’ At that time, he started looking *322through papers that he had taken out of his pocket, couldn’t find a.driver’s license.”
When appellee, fumbling nervously, was unable to produce the license, Kingzett asked him to step from the auto. As Kingzett watched appellee alight from the auto, he noticed a bulge in appellee’s coat pocket. Kingzett touched the bulge, felt a gun and removed it. He arrested ap-pellee for carrying a concealed weapon.
Kingzett testified that appellee had been ordered from the auto “* * * for our own personal safety, it’s better to talk to people outside of a car because it’s dark and you can’t see what they’re fumbling for. It’s better to have the person get out of the car and reach in his pocket, get his papers that way.”
Appellee’s motion to suppress evidence gleaned from the search of his person was granted by the Court of Common Pleas of Cuyahoga County and that judgment was affirmed by the Court of Appeals.
The cause is now before this court upon the allowance of the. state’s motion for leave to appeal.
Appellant submits that on such facts as obtain in the instant controversy, a police officer has sufficient reason to believe that his safety or that of others may be in jeopardy and that a pat-down is authorized under Terry v. Ohio (1968), 392 U. S. 1.
In Terry, the ‘Supreme Court concluded that a police officer is justified in conducting a limited search for'weapons once he has reasonably concluded that the person whom he has legitimately stopped might be armed and presently dangerous. The Terry standard tests whether-the facts available . to the officer at the moment. of the search would warrant a man of reasonable caution to believe that the action taken'was appropriate. Terry, supra, at pages 21-22.
In Pennsylvania v. Mimms (1977), 434 U. S. 106, 54 L. Ed. 2d 331, the Terry principle was applied, to facts largely paralleling those of the instant cause:. Therein, police officers had observed defendant Mimms driving án auto with -an expired license plate and they *323stopped him to issue a traffic summons. One of them approached and asked Mimms to exit his car and produce his operator’s license. When Mimms alighted, an officer noticed a bulge under his jacket. Fearing the bulge might be a weapon, the officer frisked Mimms and discovered a revolver. Mimms was arrested for carrying a concealed deadly weapon, his motion to suppress the revolver was denied and after a trial at which the revolver was introduced in evidence he was convicted.
The commonwealth in Mimms conceded that the officer had no reason to suspect foul play from Mimms at the time of his stop; it was apparently the officer’s practice to order all such drivers from their vehicles as a matter of course. The commonwealth defended this practice as a precautionary measure protective of officers.
The Supreme Court thought it “too plain for argument” that this proffered justification — the safety of the officer — is “both legitimate and weighty.” The insistence of an officer that a driver alight from his car is at worst a mere inconvenience, which cannot prevail when balanced against legitimate concern for police safety. Mimms, supra, at pages 336-37.
The Supreme Court added that once Mimms had been ordered from his car and the bulge in his jacket observed, there was little question that the investigative search by the officer was justified. The bulge permitted the policeman to conclude that the driver was armed and posed a serious and present danger to the officer’s safety. In such circumstances, any reasonably cautious man would probably conduct a frisk. Mimms, supra, at pages 337-38.
Mimms did not hold that whenever an officer has occasion to speak with the driver of a vehicle, the officer may order him from his car. Mimms holds only that once a vehicle has been lawfully detained for a traffic violation, the driver may be ordered from his car without violating the Fourth Amendment proscription of unreasonable searches aand seizures. Mimms, supra, at page 337, footnote 6.
In the cause sub judice, appellee had not committed a *324traffic violation upon the public roadways. Thus, were the actions of the police officer unreasonable under the United States or Ohio Constitutions? We conclude they were not.
Appellee calls our attention to the declaration in the instant cause of the Court of Appeals, citing Terry, that it is now well-established that in many instances a police officer has the right to stop and detain an individual to determine his identity, or to maintain the status quo momentarily or obtain more information, even in the absence of probable cause to .make an arrest. In these instances, the detention will be upheld if the officer is aware of specific and articulable facts reasonably warranting the suspicion that crime is being committed, has been committed, or is about to be committed.
The Court of Appeals decided that officer Kingzett necessarily did not harbor such suspicion, in light of the following exchange between Kingzett and counsel for appellee:
“Q. And when you asked him for his driver’s license, was it your intent to charge him with committing a crime, or having violated the ordinance that you speak of?
'“A. No, sir. We just wanted to identify him in case there was a beef about the accident a little later, that the police did not take any action at the time. ”
We do not find this dispositive of the issue. By that juncture in the night season, Kingzett had witnessed ap-pellee’s careless driving on a site open to the public thoroughfares and used by the public for vehicular traffic. In such circumstances, it was not unreasonable for the officer to request an inspection of appellee’s operator’s license and to request that appellee alight from his vehicle. Mimms, supra. Kingzett already was aware of specific and articulable facts reasonably warranting the suspicion'; that appellee had committed or was about to commit a crime.*
*325It was error for the Court of Common Pleas to grant appellee’s motion to suppress evidence deriving from Kingzett’s investigative frisk. The performance of the officer on the facts of this cause was constitutionally permissible.
In view of the foregoing, the judgment of the Court of Appeals is reversed and the cause is remanded for further proceedings not inconsistent with this opinion.

Judgment reversed and cause remanded.

O’Neill, C. J., Herbert, P. Brown, Sweeney and Locheb, JJ., concur.
Celebrezze and W. Brown, JJ., dissent.

R. C.-4507.02:
“No person * * * shall operate any motor vehicle upon a highway or any public or private property used by the public for purposes' of vehicular travél or parking in this state unless such person, upon appli*325cation, has been licensed as an operator or chauffeur by the registrar of motor vehicles * *
R. C. 4507.38(A):
“No person whose operator’s or chauffeur’s license has been suspended or revoked * * * shall drive any motor vehicle upon the highways or streets in this state while such license is suspended or revoked.”
R. C. 4511.201, in part:
“No person shall operate a vehicle * * * on any public or private property other than streets or highways, without due regard for the safety of persons or property.”
R. C. 4511.19, in part:
“No person who is under the influence of alcohol or any drug of abuse, or the combined influence of alcohol and any drug of abuse, shall operate any vehicle * * * within this state.”
R. C. 2913.03(A):
“No person shall knowingly use or operate an aircraft, motor vehicle, motorcycle, motorboat, or other motor-propelled vehicle without the consent of the owner or person authorized to give consent.”
R. C. 2913.03(B):
“No person shall knowingly use or operate an aircraft, motor vehicle, motorboat, or other motor-propelled vehicle without the consent ■of the owner or person authorized to give consent, and either remove it from this state, or keep possession of it for more than forty-eight hours.”
R. C. 737.11, in part:
“The police force of a municipal corporation shall preserve the peace, protect persons and property, and obey and enforce all ordinances of the legislative authority thereof, and all criminal laws of the state and the United States.”
See, also, R. C. 2923.01.